State of New York
Court of Appeals
                                                        This memorandum is uncorrected and subject to
                                                      revision before publication in the New York Reports.




 No. 59
 Jennifer White, et al.,
         Respondents,
      v.
 Andrew Cuomo, &c., et al.,
         Appellants.




 Victor Paladino, for appellants.
 Cornelius D. Murray, for respondents.




 Reargument ordered for a future Court session. Chief Judge DiFiore and Judges Rivera,
 Fahey, Wilson, Singas and Cannataro concur. Judge Garcia took no part.

 Decided October 14, 2021